                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )      Case No. CR-16-62-D
                                                 )
BARRY LEONARD KEITH,                             )
                                                 )
       Defendant.                                )

                                         ORDER

       Before the Court is Defendant’s pro se motion [Doc. No. 63], seeking a reduction

in his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The United States has responded

in opposition [Doc. No. 67]. The matter is fully briefed and at issue.

                                    BACKGROUND

       Defendant robbed an IBC Bank in Oklahoma City in 2012. Presentence

Investigation Report [Doc. No. 35] ¶ 43. Following a guilty plea, Defendant was sentenced

to 36-months in custody followed by 3 years of supervised release. Id. Less than ten

months after Defendant began his term of supervised release, on March 5, 2016, he robbed

a MidFirst Bank in Oklahoma City. Id. ¶ 8. Following Defendant’s guilty plea to the new

charge, the Court sentenced him to 60 months’ imprisonment. See Order [Doc. No 40].

The Tenth Circuit affirmed Defendant’s sentence on appeal. United States v. Keith, 727

Fed App’x. 513 (10th Cir. 2018).
                                      DISCUSSION

       A federal district court may modify a defendant’s sentence where Congress has

specifically authorized it to do so. See,e.g., 18 U.S.C. § 3582(c)(1)(B) (permitting a court

to modify an imposed term of imprisonment “to the extent otherwise expressly permitted

by statute or by Rule 35 of the Federal Rules of Criminal Procedure”); United States v.

Blackwell, 81 F.3d 945, 947 (10th Cir. 1996) (“A district court is authorized to modify a

[d]efendant’s sentence only in specified instances where Congress has expressly granted

the court jurisdiction to do so.”).

       One statute providing such authorization is 18 U.S.C. § 3582(c)(1)(A), which gives

the district court discretion to grant compassionate release. Prior to the enactment of the

First Step Act, only the Director of the Bureau of Prisons could seek compassionate release

under § 3582(c)(1)(A). See United States v. Gutierrez, 2019 WL 2422601, at *1 (D. N.M.

June 10, 2019). On December 21, 2018, the President signed the FSA into law. See FSA,

Pub. L. No. 115-391, 132 Stat. 5194. Section 603(b)(1) of the FSA amended 18 U.S.C. §

3582(c)(1)(A) to allow for a defendant to bring his own motion for compassionate release,

provided he first exhausts his administrative remedies with the BOP. See FSA, § 603(b)(1);

18 U.S.C. § 3582(c)(1)(A).

       Defendant argues for compassionate release under 18 U.S.C. § 3582(c)(1)(A),

though he has made no showing that he has exhausted his administrative remedies with the

BOP with respect to his health issues. To have done so, he must first submit his request to

BOP and either (1) complete the administrative appeal process, if BOP denies his request;

or (2) wait 30 days from BOP’s receipt of his request to deem its lack of response a denial

                                             2
of his request. See 18 U.S.C. § 3582(c)(1)(A). The requests the BOP considers must be

the same raised before the Court. See [Doc. No. 63] at 1 (no mention of health condition

in communications with the BOP). To be sure, Defendant raised some of the issues before

the BOP is his exhaustion attempts. But other issues raised here—issues central to

Defendant’s argument for compassionate release—were never raised before the BOP. The

Court is therefore without jurisdiction to entertain Petitioner’s request for compassionate

release.

                                    CONCLUSION

       Defendant’s pro se motion [Doc. No. 63] for a reduction in sentence is DENIED,

as set forth herein.

       IT IS SO ORDERED this 5th day of December 2019.




                                            3
